Citation Nr: 0900605	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-31 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical facility in 
April 2006.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 decision of the 
Department of Veterans Affairs Medical Center (VAMC) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The veteran was hospitalized at a private facility in 
April 2006, for examination and treatment of chest pain, 
which was not authorized in advance by VA.

2.  The veteran is in receipt of a total disability rating 
based on individual unemployability (TDIU) for service-
connected post-traumatic stress disorder, tinnitus, and 
scars, effective from March 2005.

3.  The unauthorized medical services were rendered in a 
medical emergency of such nature that the veteran could 
reasonably conclude delay would have been hazardous to life 
or health and no VA facility was feasible. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at a private medical facility in 
April 2006 have been met.  38 U.S.C.A. § 1728 (West 2002); 
38 C.F.R. § 17.120.






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).

As the Board is granting the benefit sought on appeal, a 
discussion of VA's duties to notify and assist is not 
necessary.

Analysis

The veteran essentially contends that he is entitled to 
reimbursement of unauthorized medical treatment in April 2006 
because services were rendered in a medical emergency and 
treatment at a VA facility was not feasible. 

It is noted that at the time of hospitalization, the veteran 
was in receipt of a TDIU for his service-connected post-
traumatic stress disorder, tinnitus, and scars, effective 
from March 2005.  

Generally, in order to be entitled to payment or 
reimbursement of unauthorized medical expenses incurred at a 
non-VA facility, a claimant must show:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with 
and held to be aggravating an adjudicated service-connected 
disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or

(4) for any injury, illness, or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
and who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 C.F.R. 
§ 17.47(i) (formerly § 17.48(j)); and 

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and 

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused. 

If any one of the foregoing requirements is lacking, the 
benefit sought may not be granted.  See 38 U.S.C.A. § 1728 
(West 2002); 38 C.F.R. § 17.120 (2008); 
Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 
10 Vet. App. 539, 547 (1997).

The record reflects that the veteran reported to the 
emergency room at a private hospital in Bartlesville, 
Oklahoma with complaints of sharp chest pain in April 2006.  
The hospital admission report indicates a known history of 
coronary artery disease and a coronary artery bypass graft, 
which was apparently performed at that facility in 2000.  He 
was admitted overnight for observation and examination.  The 
treatment the veteran received during that time apparently 
was not authorized in advance by VA.

At his June 2008 Travel Board hearing, the veteran explained 
that due to his history of heart problems, he believed that 
the chest pain he was experiencing in April 2006 might be a 
heart attack.  Consequently, he thought it wise to go to the 
private hospital, which was located in his town, rather than 
drive the 85 to 90 miles to the Tulsa or Muskogee VAMC.  
Additionally, both he and his wife stated that prior to, 
during, and even after, admission, they repeatedly asked 
various hospital personnel to contact VA to inform them of 
the private treatment he was receiving.

Based on the foregoing facts, the Board concludes that the 
veteran's chest pain constituted a medical emergency of such 
nature that he could reasonably conclude delay would have 
been hazardous to life or health.  Additionally, no VA 
facility was feasible as the nearest one was approximately 90 
miles away.  In short, the veteran's TDIU status, in 
combination with the reasonably perceived emergent 
circumstances and the geographic distance of the nearest VA 
facility, satisfies the conditions set forth in 38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.120.  Entitlement to payment or 
reimbursement of the unauthorized medical expenses is 
therefore granted.

ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred at a private medical facility in April 2006 is 
granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


